Citation Nr: 0519247	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-05 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the appellant has excessive income for the receipt of 
Department of Veterans Affairs (VA) nonservice-connected 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from April 1951 to March 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that terminated the veteran's nonservice-connected 
pension benefits effective May 1, 2002, on the grounds of 
excessive income.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Effective in May 2002, the RO terminated the veteran's 
nonservice-connected pension benefits on the basis that his 
income was excessive.  In calculating the veteran's countable 
income (for the annual period beginning in May 2002), the RO 
included $332 in monthly payments made on behalf of the 
veteran's wife (who entered a nursing home in April 2002) and 
$334 in monthly payments for the veteran's adopted daughter.  
The RO also included a lump sum payment of $1980 paid in May 
2002 for retroactive benefits for the veteran's adopted 
daughter.  

In requesting that his pension be reinstated, the veteran 
claimed on the September 2003 notice of disagreement and 
February 2004 substantive appeal that the loss of pension 
caused a hardship.  

The term "veteran's annual income" is defined as including 
the veteran's annual income, the annual income of the 
veteran's dependent spouse, and the annual income of each 
child of the veteran (other than a child for whom increased 
pension is not payable under 38 U.S.C. 1522(b)) in the 
veteran's custody or to whose support the veteran is 
reasonably contributing (to the extent such child's income is 
reasonably available to or for the veteran, unless in the 
judgment of VA to do so would work a hardship on the 
veteran.).  There is a rebuttable presumption that all of a 
child's income is reasonably available to or for the veteran.  
See 38 C.F.R. § 3.23(d)(4).

"Hardship" shall be held to exist when annual expenses 
necessary for reasonable family maintenance exceed the sum of 
countable annual income plus VA pension entitlement.  
Expenses necessary for reasonable family maintenance include 
expenses for basic necessities (such as food, clothing, 
shelter, etc.) and other expenses, determined on a case-by- 
case basis, which are necessary to support a reasonable 
quality of life.  See 38 C.F.R. § 3.23(d)(6).  In this case, 
the veteran reported on an October 2002 Financial Status 
Report (VA Form 5655) that his monthly expenses totaled 
$1557.  This amounts to yearly expenses of $18,684 (1557 x 
12).  

When hardship is established under the provisions of § 
3.23(d)(6) there shall be excluded from the available income 
of any child or children an amount equal to the amount by 
which annual expenses necessary for reasonable family 
maintenance exceed the sum of countable annual income plus VA 
pension entitlement computed without consideration of this 
exclusion.  The amount of this exclusion shall not exceed the 
available income of any child or children, and annual 
expenses necessary for reasonable family maintenance shall 
not include any expenses that were considered in determining 
the available income of the child or children or the 
countable annual income of the veteran or surviving spouse.  
See 38 C.F.R. § 3.272(m).

In light of the above, the Board finds that the veteran has 
raised an informal claim for exclusion of a child's income 
based on hardship and that this claim is inextricably 
intertwined with the present appeal.  This is so since a 
grant of any exclusion of the veteran's adopted daughter's 
income could affect the outcome of whether the veteran has 
excessive income for the receipt of Department of Veterans 
Affairs (VA) nonservice-connected pension benefits.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, contrary 
to the RO's determination in the January 2004 statement of 
the case that the issue of hardship was not applicable in 
this case since the veteran's "annual family income exceeds 
the maximum annual pension rate allowed under the law", the 
Board finds that the hardship exclusion warrants further 
consideration.

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran should be asked to 
complete an Application for Exclusion of 
Child's Income (VA Form 21-0571) and be 
provided a reasonable amount of time to 
do so.  Any replies or failures to 
respond should be noted in writing and 
associated with the claims file.

2.  Thereafter, the RO should adjudicate 
the veteran's application for exclusion 
of children's income and undertake any 
addition development deemed essential.  
Next, the RO should readjudicate the 
issue of whether the veteran has 
excessive income for the receipt of 
Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.  
If any determination remains adverse, the 
veteran should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond, before returning the case to the 
Board for further consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




